DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-9 are drawn to a method, claims 10-17 are drawn to a method, and claims 18-20 are drawn to a medium, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) identifying a chronic illness in the patient's digital health care data, 2) identifying a first health care encounter in which the chronic illness was recorded in the patient's health care data and determining a recorded stage of the chronic illness as diagnosed in the first encounter and recorded in the patient's health care data, wherein the stage of the chronic illness resides on a clinical continuum of the progression of the chronic illness, 3) identifying subsequent health care encounters and determining if the chronic illness was recorded in the patient's health care data for each subsequent health care encounter, 4) if the chronic illness was not recorded in the patient's health care data for each subsequent health care encounter, generating an incompleteness alert, thereby informing a user that the patient's health care data is incomplete, 5) if the chronic illness was recorded in the patient's health care data for each subsequent health care encounter, determining each stage of the chronic illness as diagnosed during each subsequent health care encounter and recorded in the patient's health care data, 6) determining if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter, and 7) if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter, generating a temporal inconsistency alert, thereby informing the user that the patient's health care data is temporally inconsistent with the clinical continuum of the progression of the chronic illness. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions (including legal obligations or business relations; relating to auditing). For example, the claims outline an auditing process that humans can perform to determine inconsistencies in a patient’s continuum.
Claim 10 recites, in part, performing the steps of 1) identifying a diagnosis code recorded in the patient's health care data, 2) determining the chronic illness corresponding to diagnosis code recorded in the patient's health care data, 3) identifying a first health care encounter date on which the chronic illness was recorded in the patient's health care data, 4) identifying subsequent health care encounters and determining if the chronic illness was recorded in the patient's health care data for each subsequent health care encounter, and 5) if the chronic illness was not recorded in the patient's health care data for each subsequent health care encounter, generating and sending an incompleteness alert to a user, thereby informing the user that the patient's health care data is incomplete. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions (including legal obligations or business relations; relating to auditing). For example, the claims outline an auditing process that humans can perform to determine inconsistencies in a patient’s continuum.
Claim 18 recites, in part, performing the steps of 1) transforming the patient's health care data from the native format into a standardized format, 2) identifying a diagnosis code recorded in the patient's health care data, 3) determining a chronic illness corresponding to the diagnosis code recorded in the patient's health care data, 4) identifying a first health care encounter date on which the chronic illness was recorded in the patient's health care data, 5) identifying subsequent health care encounters and determining if the chronic illness was recorded in the patient's health care data for each subsequent health care encounter, and 6) if the chronic illness was not recorded in the patient's health care data for each subsequent health care encounter, generating and sending an incompleteness alert to a user, thereby informing the user that the patient's health care data is incomplete. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions (including legal obligations or business relations; relating to auditing). For example, the claims outline an auditing process that humans can perform to determine inconsistencies in a patient’s continuum.
Depending claims 2-9, 11-17, and 19-20 include all of the limitations of claims 1, 10, and 18, and therefore likewise incorporate the above described abstract idea. Depending claims 2 and 11 add the additional step of “digitally transforming the patient’s digital health care data from a native format of one or more electronic medical records platforms into a standardized format”; claims 3 and 12 add the additional step of “calculating a chronic condition mapping score according to the formula shown in those claims”; claims 13 and 19 add the additional steps of “determining a recorded stage of the chronic illness as diagnosed in the first encounter and recorded in the patient's digital health care data, wherein the stage of the chronic illness resides on a clinical continuum of stages coinciding with the progression of the chronic illness”, “if the chronic illness was recorded in the patient's digital health care data for each subsequent health care encounter, determining each stage of the chronic illness as diagnosed during each subsequent health care encounter and recorded in the patient's digital health care data”, “determining if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter”, and “if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter, generating a temporal inconsistency alert, thereby informing the user that the patient's digital health care data is temporally inconsistent with the clinical continuum of the progression of the chronic illness”; and claims 5, 14, and 20 add the additional steps of “retrieving objective quantitative data of the chronic illness as recorded in the patient's digital health care data”, “accessing a digital chronic condition matrix, wherein the chronic condition matrix includes various stages of the chronic illness, each stage categorized by a range of objective numerical data”, and “determining which stage corresponds to the retrieved objective quantitative data in the patient's digital health care data”. Additionally, the limitations of depending claims 4, 6-9, and 15-17 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-9, 11-17, and 19-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 10, and 18 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using the step of 1) “accessing a digital database using one or more processors, wherein the digital database includes a patient's digital health care data”, 2) digital health care data, the step of 3) “digitally accessing a database of diagnosis codes, wherein the database of diagnosis codes includes a list of chronic illnesses corresponding to a list of diagnosis codes”, and the step of 4)  “providing remote access to a database over a network through a graphical user interface, wherein a patient's digital health care data can be stored in a native format dependent on a software platform used by the user” to perform the claimed steps.
The steps of 1) “accessing a digital database using one or more processors, wherein the digital database includes a patient's digital health care data”, 3) “digitally accessing a database of diagnosis codes, wherein the database of diagnosis codes includes a list of chronic illnesses corresponding to a list of diagnosis codes”, and 4)  “providing remote access to a database over a network through a graphical user interface, wherein a patient's digital health care data can be stored in a native format dependent on a software platform used by the user”  in these steps adds insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, see MPEP 2106.05(g).
The 2) digital health care data in these steps generally links the abstract idea to a particular technological environment or field of use (such as digital data, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using step of 1) “accessing a digital database using one or more processors, wherein the digital database includes a patient's digital health care data”, 2) digital health care data, the step of 3) “digitally accessing a database of diagnosis codes, wherein the database of diagnosis codes includes a list of chronic illnesses corresponding to a list of diagnosis codes”, and the step of 4)  “providing remote access to a database over a network through a graphical user interface, wherein a patient's digital health care data can be stored in a native format dependent on a software platform used by the user” to perform the claimed steps amounts to no more than insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity) or a general linking to a particular technological field that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain mental steps, certain method steps of organizing human activity, or certain mathematical steps. Specifically, MPEP 2106.05(d) and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The steps of 1) “accessing a digital database using one or more processors, wherein the digital database includes a patient's digital health care data”, 3) “digitally accessing a database of diagnosis codes, wherein the database of diagnosis codes includes a list of chronic illnesses corresponding to a list of diagnosis codes”, and 4)  “providing remote access to a database over a network through a graphical user interface, wherein a patient's digital health care data can be stored in a native format dependent on a software platform used by the user” in these steps add insignificant extra-solution activity/pre-solution activity in the form of WURC activity to the abstract idea. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient data in a database and/or electronic memory, and retrieving the patient data from storage in order to determine inconsistencies.
Additionally, the 2) digital health care data generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to digital data, because limiting application of the abstract idea to digital data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a general linking to a particular technological field and insignificant extra-solution activity in the form of WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0125531 to Seare et al. in view of U.S. Patent No. 10,540,448 to Anand et al. further in view of U.S. 2016/0232324 to Liu et al.
As per claim 1, Seare et al. teaches a method for identifying and conveying recordation and temporal inconsistencies in health care patient data pertaining to chronic illnesses, the method comprising the steps of:
--accessing a digital database using one or more processors, (see: 1204 of FIG. 12 and paragraph [0283] where there is accessing of patient records. Also see: paragraph [0423] where the method is implemented on a special purpose computing system which includes a CPU) wherein the digital database includes a patient's digital health care data; (see: 1204 of FIG. 12 and paragraph [0283] where the patient records (digital database) are digital health care data for the patient)
--identifying a chronic illness in the patient's digital health care data; (see: 1204 of FIG. 12 and paragraph [0283] where qualifying ICD codes associated with the chosen index code are identified)
--identifying a first health care encounter in which the chronic illness was recorded in the patient's digital health care data (see: paragraph [0284] and claim 34, limitations (l)-(m) where the first occurrence from patient records for the assigned Index code is identified) and determining a recorded stage of the chronic illness as diagnosed in the first encounter and recorded in the patient's digital health care data, (see: paragraph [0284] and claim 34, limitations (l)-(m) where the first occurrence from patient records for the assigned Index code with its associated staging is identified) wherein the stage of the chronic illness resides on a clinical continuum of the progression of the chronic illness; (see: paragraph [0283] where the staging indicator associated with the index may be chronic, acute, life-threatening, etc. for example)
--identifying subsequent health care encounters and determining if the chronic illness was recorded in the patient's digital health care data for each subsequent health care encounter; (see: paragraph [0286] where a group of encounters is determined within a window based on recorded data)
--if the chronic illness was recorded in the patient's digital health care data for each subsequent health care encounter, determining each stage of the chronic illness as diagnosed during each subsequent health care encounter and recorded in the patient's digital health care data (see: paragraph [0286] where a window beginning with the first occurrence of an index code and searching backwards to establish a window. The staging is included with the index code as explained in paragraph [0284]).
Seare et al. may not further specifically teach:
1) --if the chronic illness was not recorded in the patient's digital health care data for each subsequent health care encounter, generating an incompleteness alert, thereby informing a user that the patient's digital health care data is incomplete;
2) --determining if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter; and
3) --if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter, generating a temporal inconsistency alert, 60thereby informing the user that the patient's digital health care data is temporally inconsistent with the clinical continuum of the progression of the chronic illness.

Anand et al. teaches:
1) --if the chronic illness was not recorded in the patient's digital health care data for each subsequent health care encounter, generating an incompleteness alert, thereby informing a user that the patient's digital health care data is incomplete (see: 114 of FIG. 1 and column 17, line 56 to column 18, line 4 where an error is identified if there is a conflict between two data sources which identifies that there is a lack of data where a value is expected).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) if the chronic illness was not recorded in the patient's digital health care data for each subsequent health care encounter, generate an incompleteness alert, thereby informing a user that the patient's digital health care data is incomplete as taught by Anand et al. in the method as taught by Seare et al. with the motivation(s) of improving the treatment and/or diagnosis after identifying gaps in care (see: column 4, lines 48-51 of Anand et al.).

Liu et al. teaches:
2) --determining if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter; (see: paragraph [0044] where identification of fast transitions between disease states may occur based on the patient data. The system here is determining transitions between disease states, thus it would apply to a transition to any stage. The patient data received here is disease progression related data as explained in paragraph [0043]. Also see: paragraph [0073] where disease states and transitions can apply to consecutive visits) and
3) --if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter, generating a temporal inconsistency alert, 60thereby informing the user that the patient's digital health care data is temporally inconsistent with the clinical continuum of the progression of the chronic illness (see: FIG. 4 where there is a visual temporal inconsistency alert that informs the user that there is a jump in severity between 420 and 460. Also see: paragraph [0073] where disease states and transitions can apply to consecutive visits. This visual alert is provided for the entire progression of the disease, thus it is provided during jumps of more than one stage).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) determine if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter and 3) if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter, generate a temporal inconsistency alert, 60thereby informing the user that the patient's digital health care data is temporally inconsistent with the clinical continuum of the progression of the chronic illness as taught by Liu et al. in the method as taught by Seare et al. and Anand et al. in combination with the motivation(s) of improving disease treatment and disease analysis (see: paragraph [0115] of Liu et al.).

As per claim 2, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 1, see discussion of claim 1. Anand et al. further teaches digitally transforming the patient's digital health care data from a native format of one or more electronic medical records platforms into a standardized format (see: column 1, lines 48-55 where there is a transformation of any format of data from different sources to a generic format).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 1, see discussion of claim 1. Seare et al. further teaches wherein identifying the chronic illness in the patient's digital health care data includes identifying a diagnosis code recorded in the patient's digital health care data, (see: 1204 of FIG. 12 and paragraph [0283] where the patient records (digital database) are digital health care data for the patient. Qualifying ICD codes associated with the chosen index code are identified) accessing a database of diagnosis codes, (see: 1204 of FIG. 12 and paragraph [0283] where qualifying ICD codes associated with the chosen index code are accessed and identified. The list of chronic illnesses here correspond to a list of diagnosis codes (qualifying ICD codes)) and determining which chronic illness in the database of diagnosis codes corresponds to the diagnosis code recorded in the patient's digital health care data (see: 1204 of FIG. 12 and paragraph [0283] where qualifying ICD codes (specific diagnoses/chronic illness) associated with the chosen index code (diagnosis code) are identified).

As per claim 5, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 1, see discussion of claim 1. Liu et al. further teaches wherein determining the stage of the chronic illness includes:
--retrieving objective quantitative data of the chronic illness as recorded in the patient's digital health care data; (see: paragraph [0058] where there is acquiring of measurement data)
--accessing a digital chronic condition matrix, (see: paragraph [0071] where matrix Q is accessed) wherein the chronic condition matrix includes various stages of the chronic illness, (see: paragraphs [0070] – [0071] where the matrix Q includes various transition intensities between stages) each stage categorized by a range of objective numerical data; (see: paragraph [0060] where there are ranges associated with the disease states) and
--61determining which stage corresponds to the retrieved objective quantitative data in the patient's digital health care data (see: paragraph [0056] where the measurement data is used to determine the disease states).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 1, see discussion of claim 1. Seare et al. further teaches wherein the stage of the chronic illness is determined by a recorded stage of the chronic illness (see: paragraph [0283] where the stage of the disease is recorded with the disease, thus the stage helps determine the illness by determining the severity of the illness) and the clinical continuum of the progression of the chronic illness includes a plurality of stages (see: paragraph [0283] where there are a plurality of stages).

As per claim 7, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 1, see discussion of claim 1. Liu et al. further teaches wherein the stage of the chronic illness is determined by objective quantitative data of the chronic illness (see: paragraph [0056] where the disease is determined by measurements (objective quantitative data)) and the clinical continuum of the progression of the chronic illness includes objective quantitative data (see: paragraph [0056] where there are multiple disease states depicted and estimated based on measurements and other disease indicators (objective quantitative data)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 1, see discussion of claim 1. Anand et al. teaches textual data (see: column 8, lines 3-14 where there is text data).
Liu et al. further teaches wherein the stage of the chronic illness is determined by objective data of the chronic illness and the clinical continuum of the progression of the chronic illness includes objective data (see: paragraph [0056] where there are multiple disease states depicted and estimated based on measurements and other disease indicators (objective quantitative data)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 1, see discussion of claim 1. Liu et al. further teaches wherein generating a temporal inconsistency alert occurs if the stage of the chronic illness diagnosed for each subsequent health care encounter is not equal to or not progressively worse on the clinical continuum in comparison to stages diagnosed for each prior health care encounter (see: FIG. 4 where there is a visual temporal inconsistency alert that informs the user that there is a jump in severity between 420 and 460. Also see: paragraph [0073] where disease states and transitions can apply to consecutive visits. This visual alert is provided for the entire progression of the disease, thus it is provided during jumps of more than one stage in any direction).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 13, Seare et al. and Anand et al. in combination teaches the method of claim 10, see discussion of claim 10. Seare et al. further teaches:
--determining a recorded stage of the chronic illness as diagnosed in the first encounter and recorded in the patient's digital health care data, (see: paragraph [0284] and claim 34, limitations (l)-(m) where the first occurrence from patient records for the assigned Index code with its associated staging is identified) wherein the stage of the chronic illness resides on a clinical continuum of stages coinciding with the progression of the chronic illness; (see: paragraph [0283] where the staging indicator associated with the index may be chronic, acute, life-threatening, etc. for example) and
--if the chronic illness was recorded in the patient's digital health care data for each subsequent health care encounter, determining each stage of the chronic illness as diagnosed during each subsequent health care encounter and recorded in the patient's digital health care data (see: paragraph [0286] where a window beginning with the first occurrence of an index code and searching backwards to establish a window. The staging is included with the index code as explained in paragraph [0284]).
Seare et al. and Anand et al. in combination may not further, specifically teach:
--63determining if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter; and
--if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter, generating a temporal inconsistency alert, thereby informing the user that the patient's digital health care data is temporally inconsistent with the clinical continuum of the progression of the chronic illness.

Liu et al. teaches:
--63determining if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter; (see: paragraph [0044] where identification of fast transitions between disease states may occur based on the patient data. The system here is determining transitions between disease states, thus it would apply to a transition to any stage. The patient data received here is disease progression related data as explained in paragraph [0043]. Also see: paragraph [0073] where disease states and transitions can apply to consecutive visits) and
--if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter, generating a temporal inconsistency alert, thereby informing the user that the patient's digital health care data is temporally inconsistent with the clinical continuum of the progression of the chronic illness (see: FIG. 4 where there is a visual temporal inconsistency alert that informs the user that there is a jump in severity between 420 and 460. Also see: paragraph [0073] where disease states and transitions can apply to consecutive visits. This visual alert is provided for the entire progression of the disease, thus it is provided during jumps of more than one stage).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) determine if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter and 3) if the stage of the chronic illness diagnosed for each subsequent health care encounter has changed more than one stage along the clinical continuum in comparison to stages diagnosed for each prior health care encounter, generate a temporal inconsistency alert, 60thereby informing the user that the patient's digital health care data is temporally inconsistent with the clinical continuum of the progression of the chronic illness as taught by Liu et al. in the method as taught by Seare et al. and Anand et al. in combination with the motivation(s) of improving disease treatment and disease analysis (see: paragraph [0115] of Liu et al.).

As per claim 14, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 13, see discussion of claim 13. Liu et al. further teaches wherein determining the stage of the chronic illness includes:
--retrieving objective quantitative data of the chronic illness as recorded in the patient's digital health care data; (see: paragraph [0058] where there is acquiring of measurement data)
--accessing a digital chronic condition matrix, (see: paragraph [0071] where matrix Q is accessed) wherein the chronic condition matrix includes various stages of the chronic illness, (see: paragraphs [0070] – [0071] where the matrix Q includes various transition intensities between stages) each stage categorized by a range of objective numerical data; (see: paragraph [0060] where there are ranges associated with the disease states) and
--determining which stage corresponds to the retrieved objective quantitative data in the patient's digital health care data (see: paragraph [0056] where the measurement data is used to determine the disease states).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

As per claim 15, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 13, see discussion of claim 13. Seare et al. further teaches wherein the stage of the chronic illness is determined by a recorded stage of the chronic illness (see: paragraph [0283] where the stage of the disease is recorded with the disease, thus the stage helps determine the illness by determining the severity of the illness) and the clinical continuum of the progression of the chronic illness includes a plurality of stages (see: paragraph [0283] where there are a plurality of stages).

As per claim 16, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 13, see discussion of claim 13. Liu et al. further teaches wherein the stage of the chronic illness is determined by objective quantitative data of the chronic illness (see: paragraph [0056] where the disease is determined by measurements (objective quantitative data)) and the clinical continuum of the progression of the chronic illness includes objective quantitative data (see: paragraph [0056] where there are multiple disease states depicted and estimated based on measurements and other disease indicators (objective quantitative data)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

As per claim 17, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 13, see discussion of claim 13. Anand et al. teaches textual data (see: column 8, lines 3-14 where there is text data).
Liu et al. further teaches wherein the stage of the chronic illness is determined by objective data of the chronic illness and the clinical continuum of the progression of the chronic illness includes objective data (see: paragraph [0056] where there are multiple disease states depicted and estimated based on measurements and other disease indicators (objective quantitative data)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

As per claim 19, claim 19 is similar to claim 13 and is therefore rejected in a similar manner to claim 13 using Seare et al., Anand et al., and Liu et al. in combination.

As per claim 20, Seare et al. and Anand et al. in combination teaches the medium of claim 18, see discussion of claim 18. The combination may not further, specifically teach program code for executing the following steps:
--retrieving objective quantitative data of the chronic illness as recorded in the patient's digital health care data;
--accessing a digital chronic condition matrix, wherein the chronic condition matrix includes various stages of the chronic illness, each stage categorized by a range of objective numerical data; and
--determining which stage corresponds to the retrieved objective quantitative data in the patient's digital health care data.

Liu et al. teaches:
--program code for executing the following steps:
--retrieving objective quantitative data of the chronic illness as recorded in the patient's digital health care data; (see: paragraph [0058] where there is acquiring of measurement data)
--accessing a digital chronic condition matrix, (see: paragraph [0071] where matrix Q is accessed) wherein the chronic condition matrix includes various stages of the chronic illness, (see: paragraphs [0070] – [0071] where the matrix Q includes various transition intensities between stages) each stage categorized by a range of objective numerical data; (see: paragraph [0060] where there are ranges associated with the disease states) and
--determining which stage corresponds to the retrieved objective quantitative data in the patient's digital health care data (see: paragraph [0056] where the measurement data is used to determine the disease states).
One of ordinary skill at the time of the invention was filed would have found it obvious to retrieve objective quantitative data of the chronic illness as recorded in the patient's digital health care data, access a digital chronic condition matrix, wherein the chronic condition matrix includes various stages of the chronic illness, each stage categorized by a range of objective numerical data, and determine which stage corresponds to the retrieved objective quantitative data in the patient's digital health care data as taught by Liu et al. in the medium as taught by Seare et al. and Anand et al. in combination with the motivation(s) of improving disease treatment and disease analysis (see: paragraph [0115] of Liu et al.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0125531 to Seare et al. in view of U.S. Patent No. 10,540,448 to Anand et al. further in view of U.S. 2016/0232324 to Liu et al. as applied to claim 1, and further in view of U.S. 2009/0271218 to Mok et al.
As per claim 3, Seare et al., Anand et al., and Liu et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further teaches calculating a chronic condition mapping score according to the following formula:
                
                    C
                    h
                    r
                    o
                    n
                    i
                    c
                     
                    C
                    o
                    n
                    d
                    i
                    t
                    i
                    o
                    n
                     
                    M
                    a
                    p
                    p
                    i
                    n
                    g
                     
                    S
                    c
                    o
                    r
                    e
                    =
                     
                    
                        
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            N
                        
                    
                    ×
                    100
                
            
where N is the total number of patient encounters since the chronic illness was first recorded, Bi is a binary variable for patient encounter i, wherein Bi = 1 if the chronic illness is recorded and 0 if the chronic illness is not recorded during an encounter; and displaying on the graphic user interface the numerical chronic condition mapping score of the patient's digital health care record, thereby conveying a quantitative analysis of a completeness of the first patient's health care record pertaining to the chronic illness.

Mok et al. teaches:
--calculating a chronic condition mapping score according to the following formula:
                
                    C
                    h
                    r
                    o
                    n
                    i
                    c
                     
                    C
                    o
                    n
                    d
                    i
                    t
                    i
                    o
                    n
                     
                    M
                    a
                    p
                    p
                    i
                    n
                    g
                     
                    S
                    c
                    o
                    r
                    e
                    =
                     
                    
                        
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            N
                        
                    
                    ×
                    100
                
            
where N is the total number of patient encounters since the chronic illness was first recorded, Bi is a binary variable for patient encounter i, wherein Bi = 1 if the chronic illness is recorded and 0 if the chronic illness is not recorded during an encounter; (see: paragraph [0039] where there is a measure of the completeness of medical records. A score of 100% means that complete information is available. Anything less means that more medical records need to be collected as there is a lacking of information. This is equivalent to the above equation. The records corresponding to visits is taught in the Anand et al. reference in column 8, lines 39-46) and displaying on the graphic user interface the numerical chronic condition mapping score of the patient's digital health care record, thereby conveying a quantitative analysis of a completeness of the first patient's health care record pertaining to the chronic illness (see: FIG. 8 and paragraph [0039] where there is an equivalent of an “Information Adequacy Score” being displayed which conveys a quantitative analysis of a completeness of a patient record. The record pertaining to an illness was already taught in the base references of the rejection, ex. Paragraphs [0276] – [0277] of Seare et al.).
One of ordinary skill at the time of the invention was filed would have found it obvious to calculating a chronic condition mapping score according to the following formula using the above equation as taught by Mok et al. in the method as taught by Seare et al., Anand et al., and Liu et al. in combination with the motivation(s) of making it easier for a user to understand the quality of care being administered after data aggregation (see: paragraph [0005] of Mok et al.).

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0125531 to Seare et al. in view of U.S. Patent No. 10,540,448 to Anand et al.
As per claim 10, Seare et al. teaches a method for identifying and conveying recordation and temporal inconsistencies in health care patient data pertaining to chronic illnesses, the method comprising the steps of:
--accessing a digital database using one or more processors; (see: 1204 of FIG. 12 and paragraph [0283] where there is accessing of patient records. Also see: paragraph [0423] where the method is implemented on a special purpose computing system which includes a CPU)
--identifying a diagnosis code recorded in the patient's digital health care data; (see: 1204 of FIG. 12 and paragraph [0283] where the patient records (digital database) are digital health care data for the patient. Qualifying ICD codes associated with the chosen index code are identified)
--digitally accessing a database of diagnosis codes, wherein the database of diagnosis codes includes a list of chronic illnesses corresponding to a list of diagnosis codes; (see: 1204 of FIG. 12 and paragraph [0283] where qualifying ICD codes associated with the chosen index code are accessed and identified. The list of chronic illnesses here correspond to a list of diagnosis codes (qualifying ICD codes))
--determining the chronic illness corresponding to diagnosis code recorded in the patient's digital health care data; (see: 1204 of FIG. 12 and paragraph [0283] where qualifying ICD codes (specific diagnoses/chronic illness) associated with the chosen index code (diagnosis code) are identified)
--identifying a first health care encounter date on which the chronic illness was recorded in the patient's digital health care data; (see: paragraph [0284] and claim 34, limitations (l)-(m) where the first occurrence from patient records for the assigned Index code is identified) and
--62identifying subsequent health care encounters and determining if the chronic illness was recorded in the patient's digital health care data for each subsequent health care encounter (see: paragraph [0286] where a group of encounters is determined within a window based on recorded data).
Seare et al. may not further specifically teach:
1) --if the chronic illness was not recorded in the patient's digital health care data for each subsequent health care encounter, generating and sending an incompleteness alert to a user, thereby informing the user that the patient's digital health care data is incomplete.

Anand et al. teaches:
1) --if the chronic illness was not recorded in the patient's digital health care data for each subsequent health care encounter, generating and sending an incompleteness alert to a user, thereby informing the user that the patient's digital health care data is incomplete (see: 114 of FIG. 1 and column 17, line 56 to column 18, line 4 where an error is identified if there is a conflict between two data sources which identifies that there is a lack of data where a value is expected).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) if the chronic illness was not recorded in the patient's digital health care data for each subsequent health care encounter, generate and send an incompleteness alert to a user, thereby informing the user that the patient's digital health care data is incomplete as taught by Anand et al. in the method as taught by Seare et al. with the motivation(s) of improving the treatment and/or diagnosis after identifying gaps in care (see: column 4, lines 48-51 of Anand et al.).

As per claim 11, Seare et al. and Anand et al. in combination teaches the method of claim 10, see discussion of claim 10. Anand et al. further teaches digitally transforming the patient's digital health care data from a native format of one or more electronic medical records platforms into a standardized format (see: column 1, lines 48-55 where there is a transformation of any format of data from different sources to a generic format).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

As per claim 18, Seare et al. teaches a non-transitory computer-readable storage medium containing program code for executing the following steps:
--64providing remote access to a database over a network through a graphical user interface; (see: paragraph [0423] where the monitor provides remote access to the patient data (patient database) over a network)
--accessing, by one or more processors, the database containing the patient's digital health care data; (see: 1204 of FIG. 12 and paragraph [0283] where there is accessing of patient records. Also see: paragraph [0423] where the method is implemented on a special purpose computing system which includes a CPU)
--identifying a diagnosis code recorded in the patient's digital health care data; (see: 1204 of FIG. 12 and paragraph [0283] where the patient records (digital database) are digital health care data for the patient. Qualifying ICD codes associated with the chosen index code are identified)
--digitally accessing a database of diagnosis codes, wherein the database of diagnosis codes includes a list of chronic illnesses corresponding to a list of diagnosis codes; (see: 1204 of FIG. 12 and paragraph [0283] where qualifying ICD codes associated with the chosen index code are accessed and identified. The list of chronic illnesses here correspond to a list of diagnosis codes (qualifying ICD codes))
--determining a chronic illness corresponding to the diagnosis code recorded in the patient's digital health care data; (see: 1204 of FIG. 12 and paragraph [0283] where qualifying ICD codes (specific diagnoses/chronic illness) associated with the chosen index code (diagnosis code) are identified)
--identifying a first health care encounter date on which the chronic illness was recorded in the patient's digital health care data; (see: paragraph [0284] and claim 34, limitations (l)-(m) where the first occurrence from patient records for the assigned Index code is identified) and
--identifying subsequent health care encounters and determining if the chronic illness was recorded in the patient's digital health care data for each subsequent health care encounter (see: paragraph [0286] where a group of encounters is determined within a window based on recorded data).
Seare et al. may not further specifically teach:
1) --64wherein a patient's digital health care data can be stored in a native format dependent on a software platform used by the user;
2) --transforming the patient's digital health care data from the native format into a standardized format; and
3) --if the chronic illness was not recorded in the patient's digital health care data for each subsequent health care encounter, generating and sending an incompleteness alert to a user, thereby informing the user that the patient's digital health care data is incomplete.

Anand et al. teaches:
1) --64wherein a patient's digital health care data can be stored in a native format dependent on a software platform used by the user; (see: column 1, lines 48-55 where there is a transformation of any format of data from different sources to a generic format)
2) --transforming the patient's digital health care data from the native format into a standardized format; (see: column 1, lines 48-55 where there is a transformation of any format of data from different sources to a generic format) and
3) --if the chronic illness was not recorded in the patient's digital health care data for each subsequent health care encounter, generating and sending an incompleteness alert to a user, thereby informing the user that the patient's digital health care data is incomplete (see: 114 of FIG. 1 and column 17, line 56 to column 18, line 4 where an error is identified if there is a conflict between two data sources which identifies that there is a lack of data where a value is expected).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) 64wherein a patient's digital health care data can be stored in a native format dependent on a software platform used by the user, 2) transform the patient's digital health care data from the native format into a standardized format, and 3) if the chronic illness was not recorded in the patient's digital health care data for each subsequent health care encounter, generate and send an incompleteness alert to a user, thereby informing the user that the patient's digital health care data is incomplete as taught by Anand et al. in the medium as taught by Seare et al. with the motivation(s) of improving the treatment and/or diagnosis after identifying gaps in care (see: column 4, lines 48-51 of Anand et al.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0125531 to Seare et al. in view of U.S. Patent No. 10,540,448 to Anand et al. as applied to claim 10, and further in view of U.S. 2009/0271218 to Mok et al.
As per claim 12, Seare et al. and Anand et al. in combination teaches the method of claim 10, see discussion of claim 10. The combination may not further specifically teach calculating a chronic condition mapping score according to the following formula:
                
                    C
                    h
                    r
                    o
                    n
                    i
                    c
                     
                    C
                    o
                    n
                    d
                    i
                    t
                    i
                    o
                    n
                     
                    M
                    a
                    p
                    p
                    i
                    n
                    g
                     
                    S
                    c
                    o
                    r
                    e
                    =
                     
                    
                        
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            N
                        
                    
                    ×
                    100
                
            
where N is the total number of patient encounters since the chronic illness was first recorded, Bi is a binary variable for patient encounter i, wherein Bi = 1 if the chronic illness is recorded and 0 if the chronic illness is not recorded during an encounter; and displaying on the graphic user interface the numerical chronic condition mapping score of the patient's digital health care record, thereby conveying a quantitative analysis of a completeness of the first patient's health care record pertaining to the chronic illness.

Mok et al. teaches:
--calculating a chronic condition mapping score according to the following formula:
                
                    C
                    h
                    r
                    o
                    n
                    i
                    c
                     
                    C
                    o
                    n
                    d
                    i
                    t
                    i
                    o
                    n
                     
                    M
                    a
                    p
                    p
                    i
                    n
                    g
                     
                    S
                    c
                    o
                    r
                    e
                    =
                     
                    
                        
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            N
                        
                    
                    ×
                    100
                
            
where N is the total number of patient encounters since the chronic illness was first recorded, Bi is a binary variable for patient encounter i, wherein Bi = 1 if the chronic illness is recorded and 0 if the chronic illness is not recorded during an encounter; (see: paragraph [0039] where there is a measure of the completeness of medical records. A score of 100% means that complete information is available. Anything less means that more medical records need to be collected as there is a lacking of information. This is equivalent to the above equation. The records corresponding to visits is taught in the Anand et al. reference in column 8, lines 39-46) and displaying on the graphic user interface the numerical chronic condition mapping score of the patient's digital health care record, thereby conveying a quantitative analysis of a completeness of the first patient's health care record pertaining to the chronic illness (see: FIG. 8 and paragraph [0039] where there is an equivalent of an “Information Adequacy Score” being displayed which conveys a quantitative analysis of a completeness of a patient record. The record pertaining to an illness was already taught in the base references of the rejection, ex. Paragraphs [0276] – [0277] of Seare et al.).
One of ordinary skill at the time of the invention was filed would have found it obvious to calculating a chronic condition mapping score according to the following formula using the above equation as taught by Mok et al. in the method as taught by Seare et al. and Anand et al. in combination with the motivation(s) of making it easier for a user to understand the quality of care being administered after data aggregation (see: paragraph [0005] of Mok et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626    

/DEVIN C HEIN/Examiner, Art Unit 3686